DETAILED ACTION
Response to Amendment
The amendment filed on 26 January 2021 has been entered. Claims 1, 6, 10, 15, and 19 have been amended and are hereby entered. Applicant’s amendment to the Claims has overcome the objection previously set forth in the Non-Final Action mailed on 11 December 2020.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments and amendments with regards to the single rear flange, single front flange, and single mounting flange have been addressed with the new ground of rejection.
Regarding Applicant’s argument that the spacer or blockout, comprising the offset spacing plate and the mounting flange, being mounted onto the post teaches away from the one piece foundation with integral offset spacing plate of the present invention and that the offset spacing plate is not integral to the post, the Examiner respectfully disagrees and would like to point out that one piece in broadest reasonable interpretation does not necessarily mean it cannot be two parts coupled together to function as one piece. As Dictionary.com describes “integral” as “of, relating to, or belonging as a part of the whole; constituent or component” and “consisting or composed of parts that together constitute a whole”, the spacer or blockout, comprising the offset spacing plate and the mounting plate and being mounted onto the post (as disclosed by the previously applied prior art, US 6,533,249 B2, and the newly applied prior art, US 6,644,888 B2), is a part of the whole foundation and, therefore, the offset spacing plate of the spacer is integral to the post of the foundation. 
Further, Applicant is reminded that the use of a one piece construction instead of the structure disclosed in the prior art (i.e. post and offset spacing plate of the spacer) would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Ochoa such that the offset 
Regarding Applicant’s statement with regards to the prior art CA 2,284,099 A1 on Pages 17-18, the Examiner would like to point out that the statement has no bearing on the applicability of the referenced prior art as it was published on 28 March 2013 that is more than a year prior to the effective filling date of the application.
Regarding Applicant’s argument that beveling the lower edges of the I-beam of the post (32) of the previously applied prior art - Ochoa (US 6,533,249 B2) - as taught by Kronz et al. (CA 2,849,099 A1) would require substantial post manufacturing of the I-beam post, the Examiner would like to point out that the patentability of the product, or the claim, does not depend on its method of production or its manufacturing cost. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochoa (US 6,644,888 B2).
With respect to Claim 1, Ochoa (amended Fig. 5-7 on Page 4) discloses a one-piece metal plate foundation (32C, 35C) comprising:
a main plate body (140C) extending the longitudinal length of the foundation from a top to a bottom of the foundation;
a front flange (142C) extending at an angle from a longitudinal portion of the main plate body (140C) in a first direction at a front edge (f) of the main plate body (140C) and not extending beyond the main plate body (140C) in a direction opposite the first direction;
a rear flange (141C), wherein the rear flange (141C) can extend at an angle from at least a longitudinal portion of the main plate body (140C) at a rear edge (r) of the main plate body (140C) in an opposite direction from the first direction of the front flange (142C) and not extending beyond the main plate body (140C) to form a generally Z-shape with flanges (141C, 

    PNG
    media_image1.png
    858
    946
    media_image1.png
    Greyscale

an integral offset spacing plate (x) coupled to the front edge (f) of the main plate body (140C) above the front flange (142C) via another rear flange (z) and extending laterally forward of the front flange (142C); and
a mounting flange (y) extending at an angle from at least a longitudinal portion of the offset spacing plate (x) at a front edge of the offset spacing plate (x);	
	wherein the main plate body (140C), rear flange (141C), and the front flange (142C) make up a metal post (32C; see Col. 11, lines 30-31, wherein the post can be fabricated from metal) and wherein the integral offset spacing plate (x), the another rear flange (z), and the 
With respect to Claim 2, Ochoa (amended Fig. 5-7 on Page 4) discloses that the rear flange (141C) and the front flange (142C) extend substantially perpendicular to the main plate body (140C).
With respect to Claim 3, Ochoa (amended Fig. 5-7 on Page 4) discloses that the offset spacing plate (x) is substantially co-planar with the main plate body (140C).
With respect to Claim 4, Ochoa (amended Fig. 5-7 on Page 4) discloses that the mounting flange (y) extends substantially perpendicular to the offset spacing plate (x) and wherein the mounting flange (y) is configured for mounting of a guardrail (34C).
With respect to Claim 5, Ochoa (amended Fig. 5-7 on Page 4) discloses that the rear flange (141C) extends for the entire longitudinal length of the main plate body (140C).
With respect to Claim 6, Ochoa (amended Fig. 5-7 on Page 4) discloses that the mounting flange (y) extends for the entire longitudinal length of the offset spacing plate (x).
With respect to Claim 10, Ochoa (amended Fig. 5-7 on Page 4) discloses a guardrail system (Fig. 6) comprising:
a plurality of one-piece guardrail supporting posts (32C, 35C), each one-piece post (32C, 35C) including:
i) a main plate body (140C) extending the longitudinal length of the one-piece post from a top to a bottom of the one-piece post;
ii) a single front flange (142C) extending at an angle from a longitudinal portion of the main plate body (140C) in a first direction at a front edge (f) of the main plate body (140C) and not extending beyond the main plate body (140C) in a direction opposite the first direction;
iii) a single rear flange (141C), wherein the rear flange (141C) can extend at an angle from at least a longitudinal portion of the main plate body (140C) at a rear edge (r) of the main plate body (140C) in an opposite direction from the first direction of the front flange (142C) and not extending beyond the main plate body (140C) to form a generally Z-shape with flanges (141C, 142C) generally at angles of 90 degrees to the main plate body (140C, or web), as shown in the embodiment of Fig. 5 (see Col. 16, lines 25-33);

v) a single mounting flange (y) extending at an angle in one direction from at least a longitudinal portion of the offset spacing plate (x) at a front edge of the offset spacing plate (x) and not extending beyond the offset spacing plate (x) in a direction opposite the one direction;
wherein the main plate body (140C), rear flange (141C), and the front flange (142C) make up a metal post (32C; see Col. 11, lines 30-31, wherein the post can be fabricated from metal) and wherein the integral offset spacing plate (x), the another rear flange (z), and the mounting flange (y) make up a metal spacer (35C; see Col. 10, lines 21-25, wherein the spacer is metallic) mounted to the post (32C) (see Col. 15, line 44 to Col. 16, line 33); and
at least one guardrail section (34C) secured to each mounting flange (y) of each guardrail supporting post (32C, 35C).
With respect to Claim 11, Ochoa (amended Fig. 5-7 on Page 4) discloses that in each guardrail supporting post (32C, 35C) the rear flange (141C) and the front flange (142C) extend substantially perpendicular to the main plate body (140C).
With respect to Claim 12, Ochoa (amended Fig. 5-7 on Page 4) discloses that in each guardrail supporting post (32C, 35C) the offset spacing plate (x) is substantially co-planar with the main plate body (140C).
With respect to Claim 13, Ochoa (amended Fig. 5-7 on Page 4) discloses that in each guardrail supporting post (32C, 35C) the mounting flange (y) extends substantially perpendicular to the offset spacing plate (x).
With respect to Claim 14, Ochoa (amended Fig. 5-7 on Page 4) discloses that in each guardrail supporting post (32C, 35C) the rear flange (141C) extends for the entire longitudinal length of the main plate body (140C).
With respect to Claim 15, Ochoa (amended Fig. 5-7 on Page 4) discloses that in each guardrail supporting post (32C, 35C) the mounting flange (y) extends for the entire longitudinal length of the offset spacing plate (x).

Claim 19, Ochoa (amended Fig. 5-7 on Page 4) discloses a one-piece plate foundation (32, 132) comprising:
a main plate body (x) extending the longitudinal length of the foundation from a top to a bottom of the foundation;
a single front flange (142C) extending at an angle from a longitudinal portion of the main plate body (140C) in a first direction at a front edge (f) of the main plate body (140C) and not extending beyond the main plate body (140C) in a direction opposite the first direction;
a single rear flange (141C), wherein the rear flange (141C) can extend at an angle from at least a longitudinal portion of the main plate body (140C) at a rear edge (r) of the main plate body (140C) in an opposite direction from the first direction of the front flange (142C) and not extending beyond the main plate body (140C) to form a generally Z-shape with flanges (141C, 142C) generally at angles of 90 degrees to the main plate body (140C, or web), as shown in the embodiment of Fig. 5 (see Col. 16, lines 25-33);
wherein the front flange (142C) is substantially parallel to the rear flange (141C);
an integral offset spacing plate (x) coupled to a front edge (f) of the main plate body (140C) above the front flange (142C) via another rear flange (z) and extending laterally forward of the front flange (142C); and
a single mounting flange (y) extending at an angle from at least a longitudinal portion of the offset spacing plate (x) at a front edge of the offset spacing plate (x);
wherein the main plate body (140C), rear flange (141C), and the front flange (142C) make up a metal post (32C; see Col. 11, lines 30-31, wherein the post can be fabricated from metal); and wherein the integral offset spacing plate (x), the another rear flange (z), and the mounting flange (y) make up a metal spacer (35C; see Col. 10, lines 21-25, wherein the spacer is metallic) mounted to the post (32C). See Col. 15, line 44 to Col. 16, line 33.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 7-9, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ochoa (US 6,644,888 B2) as applied to Claims 1-6, 10-15, and 19 above in view of Kronz et al. (CA 2849099 A1).
With respect to Claims 7 and 16, Ochoa discloses the limitations set forth in Claims 6 and 15 respectively but fails to disclose that the bottom of the main plate body is beveled.
However, Kronz et al. (Fig. 12) teaches that a bottom (18) of a main plate body of a foundation (10) is beveled. Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the bottom of the main plate body of Ochoa to be beveled as taught by Kronz et al. for the purpose of allowing easier penetration into the ground. See Paragraph 0010.
With respect to Claims 8 and 17, Ochoa in view of Kronz et al. discloses the limitations set forth in Claims 7 and 16 respectively and Kronz et al. (Fig. 12) further teaches that the bottom (18) of the main plate body (12) is beveled in both a lateral direction of the main plate body (12) and across a thickness of the main plate body (12).
With respect to Claims 9 and 18, Ochoa in view of Kronz et al. discloses the limitations set forth in Claims 7 and 16 respectively and Kronz et al. (Fig. 12) further teaches that a bottom of the rear flange (14) and the front flange (16) are beveled.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the bottom of the rear flange and the front flange of Ochoa to be beveled as further taught by Kronz et al. for the purpose of further allowing easier penetration into the ground. See Paragraph 0010.
With respect to Claim 20, Ochoa (amended Fig. 5-7 on Page 4) discloses the limitations set forth in Claim 19 and that the rear flange (141C) and the front flange (142C) extend substantially perpendicular to the main plate body (140C), and wherein the mounting flange (y) extends substantially perpendicular to the offset spacing plate (x).

However, Kronz et al. (Fig. 12) teaches that a bottom (18) of a main plate body of a foundation (10) is beveled. Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the bottom of the main plate body of Ochoa to be beveled as taught by Kronz et al. for the purpose of allowing easier penetration into the ground. See Paragraph 0010.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Urlberger et al. (DE 1,784,758) discloses different cross-sectional shapes (such as T-shaped, double T-shaped, U-shaped, Z-shape, etc.) of a post used for a guardrail.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678